—Appeal from a judgment of the Supreme Court (Harris, J.), entered August 16, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary work release program.
Petitioner challenges respondent’s denial of his request for permission to participate in a temporary work release program from prison. Our review of the record reveals, however, that petitioner has failed to establish that respondent’s denial violated any laws or deprived petitioner of any constitutional right. Moreover, in light of the serious nature of petitioner’s past criminal history, we cannot conclude that the denial of his request was irrational. While petitioner may be eligible for temporary release consideration, he is not conclusively entitled to this privilege.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.